            Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 1 of 7

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  BALTIMORE DIVISION

                                     NO.: 1:04-cr-52-CCB-1




  UNITED STATES OF AMERICA,

                                                     MOTION TO ENFORCE JUDGMENT
       v.

  RICHARD ARTHUR SCHMIDT,
        Defendant.



       Undersigned counsel, on behalf of Defendant Richard Schmidt (Mr. Schmidt) comes and

moves this Court under the Fifth Amendment’s Due Process Clause and 18 U.S.C. § 3583 to

enforce the judgement in this case and order that the United States Probation Office for the District

of Maryland (Probation Office) immediately cease to require that the Defendant be confined to his

home on supervised release on the ground that this condition was not ordered by the Court at the

time of sentencing and that the Probation Office lacks the authority to impose this restriction on

the defendant.

                                            BACKGROUND

       Mr. Schmidt is 78 years old. He pleaded guilty to the indictment in the above-captioned

case to Travel by a United States Citizen in Interstate and Foreign Commerce with the Intent to

Engage in a Sexual Act with a Minor, in violation of 18 U.S.C. § 2423(b) (Count 7 of the

indictment) and Travel by a United States Citizen in Interstate and Foreign Commerce and

Engaging in Illicit Sexual Conduct with a Minor, in violation of 18 U.S.C. § 2423(c) (Count 10).
         Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 2 of 7

This Court imposed final judgment on May 25, 2005.1 See CCB-04-0052, ECF 28 at 1. In addition

to an active term of imprisonment, the Court imposed a special or non-standard condition of

supervised release in the final judgment that restricts Mr. Schmidt to the District of Maryland

without prior approval from the Probation Office to travel. Id. at ¶6 at 4. There is also a special

condition subjecting him to electronic monitoring to enable the Probation Office to know his

whereabouts at all times. Id. at ¶ 8. However, the judgment did not place Mr. Schmidt on home

confinement. Nothing in the judgment restricts Mr. Schmidt to his home without prior permission

from the Probation Office while on supervised release. Nor do the subsequent two modifications

to the conditions of his supervised release place Mr. Schmidt on home confinement.

       Home confinement is permitted to be imposed as a condition of supervised release pursuant

to 18 U.S.C. § 3583(d) and 3563(b)(19), but only as an alternative to incarceration. Home

confinement was not specified as a condition of supervised release at the time of sentencing.

Further, Mr. Schmidt has neither agreed to home confinement as a modification to the terms of his

supervised release nor been found to have violated any supervised release condition(s) in a manner

serious enough to warrant a revocation and the statutory sanction of home confinement in lieu of

prison under § 3583(e)(4).

       Regardless of these facts, the Probation Office has required Mr. Schmidt to be confined to

his home since he was released from prison.2 Even though Mr. Schmidt had never previously lived



1 Even after the Fourth Circuit Court of Appeals reversed this Court’s order vacating Mr.
Schmidt’s convictions in habeas corpus litigation under 28 U.S.C. § 2255, only the conviction
for Count 10 of the indictment was restored. ECF 139.
2 After the Fourth Circuit reversed this Court’s habeas order vacating Mr. Schmidt’s conviction
to Count 10 of the Indictment (the only remaining count of conviction), on January 11, 2017, the
Government unilaterally certified Mr. Schmidt for a second time for civil commitment under the
Adam Walsh Act, 18 U.S.C. § 4248, in the Eastern District of North Carolina where the prison
FCI Butner is located. The district court in the Eastern District of North Carolina had dismissed
the Government’s first attempt to civilly commit Mr. Schmidt for lack of jurisdiction (the vacatur
of the convictions by this Court had not been restored by the Fourth Circuit at the time of the
first civil commitment certification filing), and the Government’s appeal of that order and



                                                2
         Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 3 of 7

in the Maryland mountains before being placed on supervised release, he moved to the

Cumberland, Maryland area at the Probation Office’s direction because, in that office’s view, there

are too many schools in the Baltimore area. Despite the fact that Mr. Schmidt acquiesced to this

extrajudicial mandate, the Probation Office does not permit Mr. Schmidt to leave his home except

under narrow circumstances that are pre-approved by Probation. For example, in its motion to have

software monitoring of computers added to the Court’s special or non-standard supervised release

conditions, the Probation Office suggested that it considered Mr. Schmidt to be non-compliant

with his supervised release when he “left his residence” to go pay his rent without prior permission

from the Probation Office (though it noted that GPS monitoring as well as his landlord allegedly

confirmed he did leave to go to an ATM to pay his rent). See ECF 140. Additionally, on July 16,

2018, Mr. Schmidt sought to inform this Court that the Probation Office had put him on home

confinement ever since his release from prison in 2018 in his pro se motion requesting the

appointment of counsel to assist him in challenging certain supervised release conditions. ECF

143.




judgment from the Eastern District of North Carolina was still pending in the Fourth Circuit after
oral argument when the Government filed a second unilateral certification of eligibility for civil
commitment that automatically stays release from custody. Ultimately, after a bench trial in the
second civil commitment case, the district court determined that considering the stronger weight
of the expert testimony from Dr. Plaud and Dr. Saleh, and Mr. Schmidt’s advanced age, and
other factors pointing towards a low-risk of recidivism, the Government did not prove by clear
and convincing evidence that Mr. Schmidt would have serious difficulty refraining from sexual
predation if released under § 4248. See United States v. Schmidt, No. 5:17-hc-2008-BO, D.E.
68-69 (E.D.N.C. March 7, 2018). This finding is underscored by Mr. Schmidt’s understanding
and belief that his current therapist he works with as part of the supervised release conditions
does not believe that home confinement here is warranted.



                                                 3
         Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 4 of 7

                                              DISCUSSION

       Supervised release and conditions under that regime are a part of punishment and implicate

the Due Process Clause of the Fifth Amendment, because they “restrict defendants’ liberty and put

defendants at risk of reincarceration…” United States v. Rogers, 961 F.3d 291, 300 (4th Cir. 2020).

18 U.S.C. § 3583 governs the terms of supervised release that follow a sentence of imprisonment.

An overarching principle in the statute itself for special or non-standard conditions of supervised

release is that they “involve no greater deprivation of liberty than is reasonably necessary” under

the sentencing purposes set out in § 3553(a). While § 3583 (governing supervised release) allows

a sentencing court, after making the required fact-finding, to impose as a special or non-standard

condition(s) of a term of supervised release any of the discretionary conditions of probation listed

in 18 U.S.C. § 3563(b), the home confinement provision for probation under § 3563(b)(19) is

qualified by a limitation that it can only be imposed as an alternative to incarceration.

       The Probation Office’s commands to Mr. Schmidt that he cannot leave his home without

prior permission from his supervising officer is tantamount to house arrest for life. It is hard to

imagine a greater liberty deprivation that could occur under the structure of supervised release.

Those commands are not special or non-standard conditions authorized by the final judgment in

this case, nor are they are not authorized by statute absent an adjudication of a violation that

triggers a revocation of supervised release under 18 § 3583(e). Therefore, these commands are an

illegal deprivation of liberty and must cease. Furthermore, this Court has already acknowledged

during the habeas corpus litigation under 28 U.S.C. § 2255 in this case that any transcripts of the

re-arraignment or sentencing hearing are apparently not available. ECF 96 at 1. Thus, there is no

evidence that home confinement was orally announced at sentencing as a special condition of

supervised release, which it must be for it -- or any other purported special or non-standard

condition(s) -- to be lawful (assuming arguendo that home confinement could be a special




                                                 4
         Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 5 of 7

condition of supervised release absent an adjudicated violation of supervised release and a

revocation being imposed). Rogers, 961 F.3d at 300-301.3

       At bottom, nothing in the § 3583 supervised release regime, or the Due Process Clause to

the Fifth Amendment, empowers the Probation Office to unilaterally require a person under

supervision at the outset to stay inside their home (without prior permission to leave) under the

threat of incarceration for disobedience, especially when such a liberty deprivation is not a special

condition of supervised release in the judgment. Mr. Schmidt respectfully requests that this Court

enforce the judgment issued at sentencing in this case and immediately order the Probation Office

to cease to require, as a condition of his supervised release, that Mr. Schmidt stay in his home

without prior permission to leave.




3 In light of Rogers, it is not clear that any of the special or non-standard conditions of
supervised release in this case are lawful without the availability of a sentencing transcript to
confirm whether those conditions were orally announced by the Court as part of the sentence,
however, for purposes of this motion, Mr Schmidt currently focuses only on a challenge to home
confinement which, as stated above, is not a condition in the final judgment or a part of any
modification to his supervised release conditions.



                                                 5
Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 6 of 7

    Respectfully submitted this 30th day of June, 2021.


                                         TARLTON | POLK PLLC


                                         /s/ Raymond C. Tarlton
                                         RAYMOND C. TARLTON
                                         Attorney for Defendant
                                         209 Fayetteville Street, Suite 105
                                         Raleigh, North Carolina 27601
                                         Post Office Box 1386
                                         Raleigh, NC 27602
                                         Telephone: 919.948-6464
                                         Fax: 919.400.4200
                                         E-mail: rtarlton@tarltonpolk.com
                                         N.C. State Bar No. 38784

                                         Designation: Retained , Pro Hac Vice




                                         /s/ Paul D. Hazlehurst
                                         PAUL D. HAZLEHURST
                                         Bar No: 08156
                                         Attorney for Defendant
                                         11350 McCormick Road
                                         Executive Plaza II, Suite 750
                                         Hunt Valley, MD 21031
                                         Telephone: 410.773.9610
                                         Fax: 410.891.5371
                                         Email: paul@lawpdh.com

                                         Designation: Retained




                                     6
         Case 1:04-cr-00052-CCB Document 151 Filed 06/30/21 Page 7 of 7



                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

       Jason Medinger
       Email: jason.medinger@usdoj.gov

       Zachary Myers
       Email: zachary.myers@usdoj.gov

       United States Attorney’s Office
       36 St. Charles St, Fourth Fl
       Baltimore, MD 21201
       410 209 4800
       Fax: 410 962 0122


by electronically filing the foregoing with the Clerk of Court on June 30, 2021, using the
CM/ECF system which will send notification of such filing to the above.


       This the 30th day of June, 2021.




                                                     /s/ Paul D. Hazlehurst
                                                     PAUL D. HAZLEHURST
                                                     Bar No: 08156
                                                     Attorney for Defendant




                                                7
